Reasons for Allowance
1.	Claims 1-4, 6-10, and 12-17 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a flexible display device. The closet prior arts, Shin (US 20180188778 A1), Seo (US 20180103550 A1), Seo (US 20180077808 A1), and Kim (US 20170031387 A1), individually or in combination, discloses a flexible display device comprising: a first case and a second case which are opposite to each other, wherein the first case and the second case cooperatively form a case assembly for containing a flexible display panel, a container cavity formed between the first case and the second case, and the first case and the second case are configured to form an open channel on a side surface of the case assembly, wherein the first case and the second case are respectively configured to form a mutually complementary first compensation structure and second compensation structure corresponding to another side surface of the case assembly, and the first compensation structure of the first case and the second compensation structure of the second case complementarily fill gaps of each other to allow relative movement of the first case and the second case; and a pivoted assembly located on two sides of the first case, wherein the flexible display panel extends from one end of the open channel which is away from the pivoted assembly around a surface of the case assembly and the pivoted assembly, and enters into the container cavity through anther end another end of the open channel; wherein the flexible display panel further comprises an extended part located in the container cavity, wherein moving of the second case relative to the first case drives a change in length of the flexible display device in a moving direction of the second case, the pivoted assembly drives the flexible display panel to move to compensate the change in length of the flexible display device in the moving direction of the second case, and the change in length of the flexible display device in the moving direction of the second case is equal to a change in length of extended part through the open channel; wherein the pivoted assembly comprises a first wheel and a second wheel which have an axial direction perpendicular to a moving direction of the first case and the second case, the first wheel is located on an end of the first case away from the second case, the second wheel is located on an end of the first case close to the second case, and a diameter of the first wheel is less than or equal to thickness of the case assembly; wherein the first case comprises a first case main body and the first compensation structure, and an end of the first compensation structure away from the second case is connected with the first case main body, a gap is formed between a remaining portion of the first compensation structure and the first case main body; wherein the second case comprises a second case main body and the second compensation structure, an end of the second compensation structure away from the first case is connected with the second case main body, and the second wheel is located between the second case main body and the first case main body. However, the closet prior arts of record fail to teach wherein a portion of the first wheel is embedded into an end of the first case main body, a remaining portion of the first wheel is exposed on a surface of the first case main body in contact with the flexible display panel, a portion of the second wheel is embedded into another end of the first case main body, a remaining portion of the second wheel is exposed on the surface of the first case main body in contact with the flexible display panel; wherein the case assembly and the pivoted assembly are enclosed by the flexible display panel.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691